                      Case 1:19-cr-00554-NRB Document 1 Filed 07/12/19 Page 1 of 6
-.                                                                                     /
     Approved: J ~ C ~ . C ~ /T-.TW
                                                                                               ORlGlNAL
                          Assistant United States Attorney

     Before:              THE HONORABLE HENRY PITMAN
                          United States Magistrate Jud=                                    r~\JA"'
                          Southern District of New Yori                                    ~  l\1
                                                                                                ..i..U
                                   -   -   -   -   -   -   -   -   -   -   -   -   -   X
                                                                                               SEALED COMPLAINT
     UNITED STATES OF AMERICA
                                                                                               Violations of
                 - v. -                                                                        18 u.s.c. §§ 1951
                                                                                               and 2.
     TSANI RUSSELL,
          a/k/a "Psani Russell,"
                                                                                               COUNTY OF OFFENSE:
                          Defendant.                                                           BRONX

     -   -   -    -   -   -   -    -   -   -   -   -   -   -   -   -   -   -           X

     SOUTHERN DISTRICT OF NEW YORK, ss.:

          ANTHONY J. CURTIN, being duly sworn, deposes and says that he
     is a Task Force Officer with the Federal Bureau of Investigation
     ("FBI"), and charges as follows:

                                                 COUNT ONE
                                  (Conspiracy to Commit Hobbs Act Robbery)

          1.   From on or about March 26, 2018 through on or about March
     26, 2018, in the Southern District of New York and elsewhere, TSANI
     RUSSELL, the defendant, and others known and unknown, willfully
     and knowingly did combine, conspire, confederate, and agree
     together and with each other to commit robbery, as that term is
     defined in Title 18, United States Code, Section 1951 (b) (1), and
     would and did thereby obstruct, delay, and affect commerce and the
     movement of articles and commodities in commerce, as _that term is
     defined in Title 18, United States Code, Section 1951(b) (3).

                          (Title 18, United States Code, Section 1951.)
       Case 1:19-cr-00554-NRB Document 1 Filed 07/12/19 Page 2 of 6



                               COUNT TWO
                          (Hobbs Act Robbery)

     2.   On or about March 26, 2018, in the Southern District of
New York and elsewhere, TSANI RUSSELL, the defendant, did knowingly
commit robbery, as that term is defined in Title 18, United States
Code, Section 1951 (b) ( 1) , and did thereby obstruct, delay and
affect commerce and the movement of articles and commodities in
commerce, as that term is ·defined in Title 18, United States Code,
Section 1951 (b) (3), to wit, RUSSELL committed a robbery of a
business located in Bronx, New York, and aided and abetted the
same, by using force and threat of force to take cash from victims.

       (Title 18, United States Code, Sections 1951 and 2.)

     The bases for my knowledge and for the foregoing charges are,
in part, as follows:

     3.   I am a Detective with the New York City Police
Department's ("NYPD's") Violent Crimes Task Force, and a Task Force
Officer with the FBI.    I have been personally involved in the
investigation of this matter, and I base this affidavit on that
experience, on my conversations with other law enforcement, and on
my examination of various reports, records, and surveillance
videos. Because this affidavit is being submitted for the limited
purpose of demonstrating probable cause, it does not include all
the facts I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     4.    Based upon my conversations with an FBI agent and an
NYPD detective, as well as my review of surveillance video and FBI
and NYPD reports of witness interviews, I am aware of the
following:

          a.   On or about the morning of March 26, 2018, two men
robbed a Target Store in Bronx, New York (the "Target Store"),
taking approximately $215,000 cash (the "Target Robbery").

          b.   The men wore scarves over their faces, and used a
key to enter the Target Store's "money room" through doors that
had been locked.
          c.   A female employee of the Target Store ("Witness-
1") was present in the money room when the two masked men entered.
The men told her not to move.    While Witness-1 remained seat~ct,


                                    2
             Case 1:19-cr-00554-NRB Document 1 Filed 07/12/19 Page 3 of 6
•,,




      the men took cash from a table and a safe, which was open, inside
      the money room, and placed it into a duffel bag. When the bag was
      full, one of the men placed additional cash into his pants.

                d.   After taking the cash, the men ran out of the Target
      Store's front entrance and departed on a blue and white motorcycle.

                                 Co-Conspirator-1

                 e.  Another employee of the Target Store ("Witness-2")
      reported that a fellow employee of the Target Store           ("Co-
      Conspirator-1") told Wi tness-2 approximately one to two weeks
      prior to the Target Robbery that Co-Conspirator-1 had accidentally
      brought a key home from the Target Store, and did not bring it
      back the same day because she did not want to travel back from the
      Target Store.

            5.  Information and records obtained from the Target Store
      reflect that a Co-Conspirator-1 was employed by the Target Store,
      but was not working at the Target Store on the day of the Target
      Robbery.   In her application for employment, Co-Conspirator-1
      listed an address in New Rochelle, New York ("Co-Conspirator-l's
      New Rochelle Address") as- her residence.

          Communications Between TSANI RUSSELL and Co-Conspirator-1

           6.   Based upon records obtained from T-Mobile and Sprint, I
      am aware that:

                a.    From on or about February 25, 2017, through on or
      about April 14, 2018, when the account was deactivated, a cellphone
      with phone number ending in 2660 ("Co-Conspirator-1 Cellphone-1")
      was subscribed to in the name of Co-Conspirator-1 at Co-
      Conspirator-l's New Rochelle Address.

                 b.   From on or about February 27, 2018, through at least
      on or about June 3, 2018, a cellphone with phone number ending in
      34 31 ( "Co-Conspirator-1 Cel lphone-2") was subscribed to in the
      name of Co-Conspirator-1 at Co-Conspirator-l's New Rochelle
      Address.

                c.   From on or about February 28, 2018, through at least
      on or about June 3, 2018, a cellphone with phone number ending in
      3575 ("Co-Conspirator-1 Cellphone-3") was subscribed to in the
      name of Co-Conspirator-1 at Co-Conspirator-l's New Rochelle
      Address.



                                          3
               Case 1:19-cr-00554-NRB Document 1 Filed 07/12/19 Page 4 of 6
.
•'




               d.    From at least in or about January 2017, through at
     least in or about June 2018, a cellphone with phone number ending
     in 5571 was subscribed to in the name of "Psani Russell" (the
     "Russell Cellphone") at an apartment address in Brooklyn, New York.

          7.    Toll records provided by T-Mobile reflect that, from
     December 30, 2017 through February 13, 2018, Co-Conspirator-1
     Cellphone-1 was used to make approximately 24 calls to the Russell
     Cellphone.

          8.      Toll records provided by Sprint reflect that:

               a.   From approximately 12:21 a.m. through 2:05 a.m. on
     February 14, 2018, the Russell Cellphone was used to make
     approximately 30 calls to Co-Conspirator-1 Cellphone-1.

               b.   From February 28, 2018 through April 21, 2018, the
     Russell Cellphone was used to make approximately 34 calls to, and
     to send approxima·tely 18 text messages to, Co-Conspirator-1
     Cellphone-2.

               c.   On March 1, 2018, Co-Conspirator-1 Cellphone-3 was
     used to make one call to the Russell Cellphone.

               d.  From March 19, 2018 through April 21, 2018, Co-
     Conspirator-1 Cel lphone-2 was used to make approximately nine
     calls to the Russell Cellphone.

                                 The Motorcycle Theft

          9.   Based upon my review of NYPD reports, I am aware that on
     or about March 21, 2018, a man (the "Motorcycle Owner") reported
     that his 2014 Yamaha YZF Rl motorcycle (the "Motorcycle") had been
     stolen from its parking spot at the rear of a residence in Queens,
     New York (the "Motorcycle Theft Location"). The Motorcycle Owner
     further reported that he had recently installed an aftermarket
     exhaust system on the Motorcycle, with round pipes tucked under
     the seat, in place of the Motorcycle's stock triangular-shaped
     pipes. The Motorcycle Owner was shown a surveillance camera image
     depicting the two men who robbed the Store as they rode away on a
     blue and white motorcycle.   The Motorcycle Owner identified it as
     his motorcycle, and pointed out, among other things, its identical
     aftermarket exhaust.   The Motorcycle Owner provided a photograph
     of the Motorcycle that was taken prior to its theft.            The
     Motorcycle depicted in that photograph appears to me to be
     consistent with the motorcycle on which the two men fled the Target
     Store after the Target Robbery, as depicted in surveillance images.


                                            4
            Case 1:19-cr-00554-NRB Document 1 Filed 07/12/19 Page 5 of 6
•,




                            Cell-Site Location Data

          10. Based upon my review of cell site location data obtained
     from Sprint Corp. pursuant to a June 18, 2018 Warrant and Order
     issued by United States Magistrate Judge Henry B. Pitman, I am
     aware of the following:

                a.   On or about March 21, 2018, at approximately 1:03
     a.m. (i.e., the day of the Motorcycle theft), the Russell Cellphone
     connected to the Sprint network through Cell Tower 35. 1 The Russell
     Cellphone connected to the Sprint network through Cell Tower 35
     approximately 21 times from in or about July 2017 through in or
     about October 2017. From on or about October 22, 2017, through at
     least on or about June 18, 2018, the Russell Cellphone connected
     to the Sprint Network through Cell Tower 35 only on March 10 and
     March 21, 2018. The Russell Cellphone also connected to the Sprint
     network through Cell Tower 85 approximately nine times from in or
     about July 2017 through in or about October 2017, but did not
     connect to the Sprint network through Cell Tower 85 from on or
     about October 14, 2017, through at least on or about June 18, 2018.

               b.   On March 25, 2018 (i.e., the day before the Target
     Robbery), at approximately 2:12 p.m., both the Russell Cellphone
     and Co-Conspirator-I Cellphone-2 connected to Sprint's network
     through cell towers located approximately 750 feet from the Target
     Store.  On March 26, 2018 (i.e., the day of the Target Robbery),
     the Russell Cellphone did not connect to Sprint's network during
     the period from approximately 2:50 a.m. through 3:52 p.m.,
     indicating the phone was turned off or not in use during that time.




     1 Based upon my review of information obtain from Google Maps and
     Sprint Corp., I am aware that the Motorcycle Theft Location is
     located on a strip of land south of John F. Kennedy airport, next
     to Rockaway Beach.   The Motorcycle Theft Location is in an area
     serviced by two nearby cell towers, Cell To~er 35 and Cell Tower
     85.
                                         5
       Case 1:19-cr-00554-NRB Document 1 Filed 07/12/19 Page 6 of 6



          WHEREFORE, deponent respectfully requests that a warrant
issue for the arrest of TSANI RUSSELL, the defendant, and that he
be arrested, and imprisoned or bailed, as the case may be.



                                  Anthony J. Curtin
                                  Task Force Officer
                                  Federal Bureau of Investigation




                           YORK




                                    6
